In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-526 CR

____________________


LARRY GENE HEADRICK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 17,202




MEMORANDUM OPINION (1)
	Larry Gene Headrick entered a non-negotiated guilty plea to an indictment for the
third degree felony offense of intoxication assault.  See Tex. Pen. Code Ann. § 49.07
(Vernon 2003).  The trial court convicted and sentenced Headrick to five years of
confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  The trial court certified that this is not a plea-bargain case, and the defendant
has the right of appeal.  See Tex. R. App. P. 25.2(d).  
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On August 12, 2004, Headrick
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2005). 
Headrick signed a judicial confession and admitted his guilt in open court.  He does not
contest the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM

Submitted on January 27, 2005
Opinion Delivered 
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.